DETAILED ACTION
This communication is a response to amendment for Application 17/179577 filed on 6/17/2022. The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims:
		Claims 1-20 are presented for examination.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Examiner holds the double patenting rejection in abeyance as requested in Remarks p. 14. 

Applicant’s arguments in the amendment filed on 6/17/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 have been considered and found unpersuasive. 
Applicant argues that Romagnino does not disclose or suggest determining an immediate timing requirement for processing the first message (Remarks p. 9-10). Examiner disagrees because the cited art still teaches the claimed limitation. 
Romagnino teaches time stamp for each message, importance rating for each message. For example, when a message for a code blue, the system determines that the response has to be immediate for processing, see ¶010-¶0103. See below for more details. 
Applicant request support for “unavailability” to mean sick leave or out of office (Remarks p. 10). 
See prior art Karlson US 2015/0317590 A1 in claim 6 “wherein the unavailability of the system user is associated with the system user being out of the office for an extended period of time.”
See prior art DellaFera US 2012/0297000 A1 in ¶005 “This out-of-office responsive email communication is generally sent from the recipient's email system back to the sender of the sent-by-sender email communication. The receipt of the out-of-office responsive email communication can help the sender realize, depending upon circumstances, that the sender may need to take other actions relating to the substantive content of the sent-by-sender email communication due to the apparent temporary unavailability of the recipient of that email message. For example, if the sender's email contains time sensitive information that must be handled before the recipient's return date, the sender might choose to re-route the request of the sent-by-sender email communication to another person within the organization so that time sensitive issues are reliably handled in a timely manner.”
See prior art Gailloux in Col 3, lines 37-54 “Within the computing device 120 is an interface technology 121 such as an instant messaging program, e-mail, web browser, custom network interface, voice message system, etc., to enable the resource to receive assigned tasks and to indicate when such tasks have been completed or when such tasks must be refused or otherwise terminated for any reason. The computing device 120 may also include calendaring technology 122, such as MICROSOFT OUTLOOK, that enables the resource 130 to indicate a work schedule with work hours and any planned vacation time. The resource may further indicate any sick leave or unplanned unavailability using the calendaring technology.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10966064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate every element of current application. For example, claim 1 of the issued patent is narrower in scope than this application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10091626 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are obvious variation of the current claims. For example, claim 1 of the issued patent is narrower in scope than this application and along claim 6 “biometric sensor” renders the current claims obvious. 
Similar rationale applies to apps# 13307127, 13307473, 15156497, US 9369421 and 13706382. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romagnino et al. (hereinafter Romagnino) US 2012/0209654 A1 in view of Yuen et al. US 2014/0245161 A1.
Regarding Claim 1, Romagnino teaches a device, comprising: 
a processing system including a processor (¶0017-¶0018; processor in a processing system); 
and a memory that stores executable instructions that, when executed by the processing system (¶0015; memory and executable instructions), facilitate performance of operations comprising: 
analyzing, without user intervention, content of a first message directed from equipment of a sending user to equipment of a receiving user to identify a task assigned to the receiving user (¶0009 analyzing the information associated with the plurality of messages and the time stamps to determine a metric relating to the microflow. The method can further comprise logging a summary of information associated with a communication session performed during execution of the microflow, wherein the summary of information includes a plurality of contact addresses associated with the communication session, and at least one time stamp associated with the communication session, and wherein the operation of analyzing further includes analyzing the information associated with the communication session. Also, the workflow request 301 can be presented with an alert, such as a visual alert on the display, a vibratory alert, an audible alert, or a combination of alerts. The workflow request 301 can be presented as a combination of an alert and a displayed message. These presentations and alerts can alert the second user that a new workflow request 301 has been received and can provide information to the second user about the type of, urgency of, or importance 508 of, workflow request 301. For example, the second user may carry their second mobile computing device 208 in a pocket. For example, the combination of a vibratory alert, and an audible alert particular to the kind of task in the workflow request 301 can immediately alert the second user to the type of workflow request 301. See ¶0066); 
determining that the receiving user is unable to perform the task (¶0053; status identifiers 802 can include color identifiers such as green, yellow, red, blue, and so forth that identify whether the user associated with the contact address 504 is available to accept new workflow requests 301, is busy performing a task, is available or unavailable for incoming communication requests, is currently in a communication session with another user, has turned off their mobile computing device or is out of range, and so forth. The status identifier 802 can be configured by the task management system 200. The status identifiers 802 can indicate the relative amount of tasks and workflow requests 301 in the user's task queue 1102. The status identifiers 802 can be solid colors, shaded or have markings, include symbols, include overlapping icons, be flashing, or use other suitable techniques for conveying status information. If the first user does not select a contact address 504, the first user can select the back selection 712 to return to the address book screen. The back button 804 can display contextual information about the display or screen that the first user will return to upon pressing the back selection 804. In a configuration, the first user can select the status identifier 802 of a contact address 504 to receive additional information about the status of that user)
determining an immediate timing requirement of processing the first message (¶0044; The task can also be a multiple choice question, where the second user is request to select a choice from one or more selections. For example, the multiple choice question can be, "When can you do this task", with possible selections "1--immediately", "2--in 1 hour", "3--today", "4--tomorrow", and "5--cannot perform.” Also see ¶0101-¶0103; if the second user just accepted a workflow request that is of a time sensitive or urgent nature, for example if the second user is a hospital professional responding to a code blue, then the task management system 200 can apply a rule to reject or accept new incoming workflow requests 301 without interrupting the second user. An example rule can be to accept, or delay sending, a server-generated workflow request 304 for a daily operation that is not time sensitive, and that is normally accepted by the second user, when the second user is currently busy responding to a workflow request 301 having an importance 508 of very important or an urgency that indicates immediate action is required. For example, if the second user is responding to a code blue workflow request 301, then the workflow server 210 can either accept the server-generated workflow request 304 or delay sending the server-generated workflow request 304. In another example, if a workflow request 301 that is time sensitive is received by the workflow server 210 and addressed to the same second user in the previous example, the workflow server 210 can apply a rule to reject the workflow request 301 on behalf of the second user when the contextual information available to the task management system indicates that the second user will have insufficient time to perform the task by the desired time);
 determining according to the content of the first message the immediate timing requirement and the biometric data obtained from the receiving user that the task should be delegated to another user (¶0098-¶0099 & ¶0101-¶0103, the unavailability of Romagnino is mapped to “biometric data” where the second mobile computing device 208 can be powered off, out of range for accepting communications, or can be logged out of the task management system 200. The second user of the second mobile computing device 208 can also alert the task management system 200 that the user is currently busy, for example if the user is performing a task or has set their status to busy or unavailable. This status setting, or availability setting, permits the second user to set their current availability for receiving workflow requests 301, messages, and calls to busy or unavailable. The availability setting of the user can work in conjunction with the urgency or importance 508 setting to permit the task management system to use context specific rules and information about the workflow requests 301, messages and calls to determine whether to allow incoming workflow requests 301, messages, and calls to interrupt the second user. For example, if the second user has set their second mobile computing device 208 to busy, so as to not receive further workflow requests, messages, and calls, the workflow server 210, second mobile computing device 208, or another portion of the task management system 200 can use a rule to determine whether to override the availability setting set by the user. For example, this rule can be based at least in part on contextual information about the reason the first user is busy, as well as the urgency or importance 508 and type of workflow request, message, or call. In an example, if the first user is a hospital professional and has their availability set to busy during a consultation with a patient so as to not be interrupted, then a rule may allow a workflow request 301 that includes code blue emergency and that has an urgency or importance 508 of a high enough level to override the busy availability setting of the first user and alert the first user to the workflow request 301. In another example, during performance of a task from the second user's workflow queue 1102, a rule can temporarily set the availability status of the second user to busy, depending on the task, in order to minimize interruptions during performance of the task. By providing contextual information about the task being performed and applying that information to incoming communications using configurable rules, an administrator can configure the communication aspects and task management aspects of the task management system 200 to match the needs of the workplace, without burdening the users with multiple screens of individual configurations. Also see ¶0037, ¶0053, ¶0071-¶0072,¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks);
	 and responsive to the determining the task should be delegated, providing a second message associated with the task to equipment of the another user (¶0053, ¶0071-¶0072;¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rule where a message is sent to a supervisor or other users. Additionally ¶0099 illustrate using the priority rules to modify and change tasks).
Romagnino does not expressly teach “according to biometric data of the receiving user selected from one of heart rate, blood pressure, respiratory rate, and combinations thereof” However, this limitation is obvious in view of ¶0053, ¶0071-¶0072;¶0076-¶0077 & ¶0098-¶0099; because task is delegated based on contextual relevant information and other availability of users and priority rule where the unavailability is similar to “biometric data.” Note that unavailability means to one of ordinary skill in the art that the user is on sick leave or not in the office or even dead which implies the biometric data. 
	It would have been obvious to one of ordinary skill in the art at the time the  claimed invention was filed to incorporate the teachings of common knowledge into Romagnino in order to evaluate the performance of a task of the microflow and evaluate messaging and communication sessions opened during execution of the microflow (abstract). Utilizing such teachings enable the system to ensure that business policies are being adhered to and that regulatory policies are being complied with (¶0037).
	Moreover, Romagnino does not expressly teach “according to biometric data of the receiving user selected from one of heart rate, blood pressure, respiratory rate, and combinations thereof”
	Yuen teaches sync messages for display based on user’s activities including heart rate, respiratory rate in ¶0130-¶0131  & Fig. 11 & ¶0142-¶0160. 
	In other words, Yuen further teaches “according to biometric data of the receiving user selected from one of heart rate, blood pressure, respiratory rate, and combinations thereof” (¶0176-¶0180 & Fig. 14; blood pressure, respiration rate). 
It would have been obvious to one of ordinary skill in the art at the time the  claimed invention was filed to incorporate the teachings of Yuen into the system of Romagnino in order to enable the device to collect one or more types of physiological and/or environmental data from embedded sensors and/or external devices and communicates or relays such metric information to other devices, including devices capable of serving as Internet-accessible data sources, thus permitting the collected data to be viewed (¶0177). Utilizing such teachings enable the user to access the data associated with the user account using any device having access to the Internet (¶0183). Data received by the network 176 can then be synchronized with the user's various devices, and analytics on the server can provide data analysis to provide recommendations for additional activity, and or improvements in physical health. The process therefore continues where data is captured, analyzed, synchronized, and recommendations are produced. Id. In some embodiments, the captured data can be itemized and partitioned based on the type of activity being performed, and such information can be provided to the user on the website via graphical user interfaces, or by way of the application executed on the users smart phone (by way of graphical user interfaces). Id. 

Regarding Claim 2, Romagnino in view of Yuen teach the device of claim 1, Romagnino further teaches wherein the equipment of the sending user and equipment of the receiving user each comprise a plurality of communication devices, and wherein the determining further comprises: obtaining behavior information of the another user (¶0037, ¶0071-¶0072, ¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks. Also note that Figs. 11-12 are not limited to one user where the teachings apply to a second and third user etc. for example, in ¶0033 “the threshold can be manually and/or automatically adjusted in real-time (dynamically) to adapt to various users and/or circumstances.  Moreover, the threshold can be set based on inferences, predictions, probabilities, etc.” [Emphasis added]. Also note that Fig. 12 & ¶0054-¶0072 illustrate reformulation 1270 of different email messages that is not limited to one user. The received email messages are from different users. Additionally, see Fig. 11 illustrate a reformulated and automatically added task list based on data. Also, note that Fig. 8 & ¶0052-¶0053, ¶0062-¶0064, ¶0074 & Fig. 12 e.g. virtual task is reformulated “adjusting and modification” in step 1270 of Fig. 12 where the task is added to Debra’s list or as in Fig. 8 & ¶0052 take an action 850 e.g. (e.g., calendar a meeting, send an e-mail, notify someone, send a document, cancel a meeting) “behavior information.” Note that specification provides examples of behavior information as scheduling data which is similar to cancel a meeting or calendar a meeting);
 and determining from the behavior information that the another user is able to perform the task (Fig. 8 & ¶0052-¶0053; teaches behavior information within the definition in instant specification as the scheduling data e.g. cancel a meeting or schedule a meeting. Fig. 11 provides examples of different behavior information e.g. arrange for room, cook up pst etc. Furthermore, Figs. 9-11 illustrate UI for different tasks) 

Regarding Claim 3, Romagnino in view of Yuen teach the device of claim 2, wherein the behavior information comprises a social interaction between the receiving user and the another user (Romagnino in ¶0129)

Regarding Claim 4, Romagnino in view of Yuen teach the device of claim 2, Yuen teaches wherein the analyzing further comprises applying dynamic message handling rules adjusted in accordance with the behavior information (¶008-¶0010; interaction vs non-interactive states for displaying messages).

Regarding Claim 5, Romagnino in view of Yuen teach the device of claim 1, Romagnino further teaches wherein the operations further comprise:
generating an inquiry indicator to accompany the content of the second message, the inquiry indicator corresponding to an importance rating based on the content of the first message (¶0043 & ¶101-¶0103 & Fig. 22; importance 508);
and obtaining a response to the inquiry message wherein the response comprises feedback based on an accuracy of the importance rating (Fig. 24; discussing a task. Also ¶010-¶0103; code blue request “importance” then the system rejects because another use took care of the request “feedback” e.g. if the second user is responding to a code blue workflow request 301, then the workflow server 210 can either accept the server-generated workflow request 304 or delay sending the server-generated workflow request 304. In another example, if a workflow request 301 that is time sensitive is received by the workflow server 210 and addressed to the same second user in the previous example, the workflow server 210 can apply a rule to reject the workflow request 301 on behalf of the second user when the contextual information available to the task management system indicates that the second user will have insufficient time to perform the task by the desired time), wherein the analyzing is performed using a parsing function (implied from ¶0015; and analyze the information associated with the plurality of messages and the time stamps to determine a metric relating to the microflow; a memory store configured to log the timestamps and information associated the microflow; a display configured to display the metric; and a communication interface configured to receive the timestamps and information associated with the microflow. The computing device can be further configured to log and analyze at least one of a summary of information associated with a communication session performed during execution of the microflow and a content of each of the plurality of messages, wherein the summary of information includes at least one timestamp associated with the communication session, a plurality of contact addresses associated with the communication session).

Regarding Claim 6, Romagnino in view of Yuen teach the device of claim 1, Yuen further teaches wherein the biometric data is obtained via a wireless signal originating at a biometric sensor in wireless communication with a communication device of the receiving user (¶0071; Biometric sensors 116), and wherein the biometric data obtained from the receiving user is indicative of the receiving user being less likely to perform the task (¶008-¶0011 & ¶0167-¶0171; when use is active he is less likely to perform a task).

Regarding Claim 7, Romagnino in view of Yuen teach the device of claim 6, wherein the operations further comprise: monitoring a biometric sensor of the receiving user to determine the biometric data obtained from the receiving user (¶0052; he urgency can dynamically change based on other factors such as external events including environmental factors, events reported by sensors, milestone events such as commencement of performance of a task, completion of related tasks in the workflow by the user or other users, personnel shift changes, and so forth. The task management system 200 can use this priority in ordering the presentation of tasks displayed from a user's task queue 1102 illustrated in FIG. 11. Also see Yuen in ¶0071; Biometric sensors 116),  wherein the biometric data is indicative of the receiving user being engaged in a vigorous activity, the vigorous activity indicative of the receiving user being less likely to desire receipt of the first message (Yuen ¶008-¶0011 & ¶0167-¶0171; when use is active e.g. vigorous activity, he is less likely to perform a task).

Claims 8-10 are substantially similar to the above claims, thus the same rationale applies. 

 Regarding Claim 11, Romagnino in view of Yuen teach the method of claim 8, Romagnino further teaches wherein the content of the first message comprises a text input from the equipment of the sending user, a voice recording of the sending user, a video recording of a gesture obtained by equipment of the sending user, a touch of a user interface of the equipment of the sending user, or a combination thereof (¶0011; wherein the medium is selected from the group consisting of a text message, a multimedia message, an email message, a voice call, a video call, a conference call, a web-based session, and a call with an interactive voice response system)

Regarding Claim 12, Romagnino in view of Yuen teach the method of claim 8, Romagnino further teaches further comprising generating, by the processing system. an inquiry indicator to accompany the content of the second message. the inquiry indicator corresponding to an importance rating based on the content of the first message (¶0043; importance 508).

Regarding Claim 13, Romagnino in view of Yuen teach the method of claim 8, Yuen further teaches further comprising: monitoring, by the processing system, a calendar of the receiving user to determine time and location commitments of the receiving user (¶0019; the operations of selecting and displaying are not performed during a time period for which an event is scheduled in a calendar of a user of the device), wherein the determining that the receiving user is unable to perform the task is according to time and location commitments of the receiving user and the biometric data (¶0020; a method for presenting a message on an activity monitoring device is provided, comprising: storing a plurality of messages to the device; detecting a stationary state of the device; detecting a movement of the device from the stationary state; in response to detecting the movement from the stationary state, selecting one of a plurality of messages, and displaying the selected message on the device; wherein at least one of the plurality of messages is defined based on one or more of a current date, a location of the device, a current season, or a current weather; wherein the method is executed by at least one processor)

Regarding Claim 14, Romagnino in view of Yuen teach the method of claim 8, Romagnino further teaches wherein the determining that the task is delegable to the another user is further based on behavior information of the another user (¶0037, ¶0071-¶0072,¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks). 

Claim 15 is substantially similar to claim 1, thus the same rationale applies.

Regarding Claim 16, Romagnino in view of Yuen teach the non-transitory, machine-readable storage medium of claim 15, Romagnino further teaches wherein the determining further comprises identifying the receiving user from the content of the first message (¶0037, ¶0071-¶0072, ¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks).

Regarding Claim 17, Romagnino in view of Yuen teach the non-transitory, Romagnino further teaches machine-readable medium of claim 15, wherein the biometric data is obtained via a biometric sensor (¶0052; he urgency can dynamically change based on other factors such as external events including environmental factors, events reported by sensors, milestone events such as commencement of performance of a task, completion of related tasks in the workflow by the user or other users, personnel shift changes, and so forth. The task management system 200 can use this priority in ordering the presentation of tasks displayed from a user's task queue 1102 illustrated in FIG. 11).

Regarding Claim 18, Romagnino in view of Yuen teach the non-transitory, machine-readable medium of claim 15, wherein the determining the task according to the content of the first message further comprises applying message handling rules to the content of the first message (¶0037, ¶0071-¶0072, ¶0076-¶0077; task is delegated based on contextual relevant information and other availability of users and priority rules. Accordingly, task is adjusted. Additionally ¶0099 illustrate using the priority rules to modify and change tasks), and wherein the determining the task is delegable to the another user further comprises: determining from behavior information of the another user that the another user is able to perform the task (Yuen ¶008-¶0011 & ¶0167-¶0171; when use is active e.g. vigorous activity, he is less likely to perform a task).

Claims 19-20 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455